                        MAGISTRATE JUDGE CRIMINAL MINUTES

 UNITED STATES OF AMERICA v. DANIEL EVERETTE HALE

CRIMINAL CASE NO. 3:19-mj-4127                 OUT OF DIST. NO. 1:19-CR-59 ED/VA
INTERPRETER:                                   LANGUAGE:
GOVERNMENT ATTORNEY: Phil Wehby
COUNSEL FOR DEFENDANT: Ron Small
PRETRIAL SERVICES OFFICER: Laminta Poe

INITIAL HEARING HELD: 5/9/19                     DEFENDANT ARRESTED: 5/9/19
      Defendant has a copy of and was advised of contents of:
                 Complaint                X Indictment                   Other
                  Information                Supervised Release Petition

         X   Defendant advised of constitutional rights
             Defendant advised of right to preliminary hearing
             Defendant advised of right to revocation hearing
         X   Financial Affidavit filed
             Government filed Motion for Detention
             Defendant temporarily detained pending a hearing
             Defendant is in State/Federal custody
             Defendant released on previously set conditions of supervised release
         X   Defendant released on own recognizance bond with conditions of release

IDENTITY HEARING WAIVED: 5/9/19

DETENTION HEARING:


ARRAIGNMENT:
     Defendant acknowledges he has a copy of the Indictment
     Waives reading thereof                       PLEA: GUILTY     NOT GUILTY
     Intends to plead guilty and referred to District Judge
     Defendant consented to trial before Magistrate Judge

PROCEEDINGS CONDUCTED BEFORE MAGISTRATE JUDGE: BROWN HOLMES FRENSLEY    NEWBERN

LENGTH OF HEARING: 25   minutes




     Case 3:19-mj-04127 Document 2 Filed 05/09/19 Page 1 of 1 PageID #: 2
